Exhibit 10.2
‘mktg, inc.’ Management Bonus Plan
 
MANAGEMENT BONUS PLAN PROCESS AND ADMINISTRATION
 
To ensure precision and clarity in how the management bonus pool is determined
and how it is allocated among eligible individuals, the following describes the
process and administration:
 
Fiscal 2011
 
Fiscal 2011 is a transition year. A one-time pool determination and process for
the year has been established as set forth on the spreadsheet attached as
Schedule A and summarized below:
 

 
·
If pre-bonus EBITDA achieved is less than the amount specified on Schedule A to
fund the minimum bonus pool, there will be no bonus pool.
       
·
If pre-bonus EBITDA achieved equals the amount specified on Schedule A to fund
the minimum bonus pool, a minimum bonus pool will be set in the amount set forth
on Schedule A.
       
·
In no event will the bonus pool exceed the amount specified on Exhibit A as the
maximum bonus pool.
       
·
If pre-bonus EBITDA achieved exceeds the minimum amount specified on Exhibit A
up to the amount specified on Exhibit A to fund the maximum bonus pool, the
bonus pool will increase proportionately from the minimum bonus pool to the
maximum bonus pool.
       
·
Each individual employee eligible to participate in the management bonus plan
will have a target bonus expressed as a percentage of base salary received
during Fiscal 2011. The actual bonus paid will be determined based on
performance against established performance criteria and goals and may be higher
or lower than the target bonus (subject to the terms of each eligible employee’s
letter of employment or employment agreement).
       
·
The total bonus amount paid to all eligible employees cannot exceed the accrued
bonus pool and may be less if individual assessments do not justify full
distribution. In this circumstance, some employees delivering exceptional
results could receive 100% of target bonus, but that would require others to
receive little or no bonus in order to stay within the pool.
   
·
Upon completion of the annual audit, the Compensation Committee determines the
bonus to be paid to the CEO based on achieving the EBITDA Budget. The
Compensation Committee will also review the rationale and amounts of bonus
payments recommended by the CEO for his direct reports and approve the pool and
process for the bonus awards for all other eligible employees and makes its
recommendations to the Board.
       
·
Bonuses will be paid upon completion of the annual audit. Only those employees
employed at the time of the bonus payout are eligible to receive bonuses.
       
·
EBITDA will be calculated using the Audited Financial Statements and approved by
the Compensation Committee of the Board of Directors.

 
 
 

--------------------------------------------------------------------------------

 
 
mktg, inc.’ Management Bonus Plan
 
Subsequent Years
 
The normal process of bonus pool determination and process will commence in
Fiscal 2012 as follows:
 

 
·
As part of the annual planning process an EBITDA Budget will be established and
approved by the Board of Directors.
       
·
Also as part of the planning process the expected employee structure and salary
will be budgeted. All eligible employees will have a target bonus expressed as a
percentage of base salary established at the beginning of each fiscal year, as
recommended by the CEO and approved by the Compensation Committee. The
cumulative total of the target bonuses for eligible employees built into the
budget establishes a target bonus pool at 100% payout.
       
·
If EBITDA achieved for the year is 80% or less than the budget there will be no
bonus pool accrued or paid. As EBITDA, inclusive of bonus costs increases from
80% to 100% of the EBITDA budget, the bonus pool increases proportionately from
0 to 100% of the targeted bonus pool.
       
·
If EBITDA achieved for the year inclusive of bonus costs exceeds 100% of budget
the bonus pool increases by 0.6% for each 1% of EBITDA in excess of the budget.
       
·
The attached Schedule B labeled 2012 sets forth a spreadsheet for determining
the bonus pool for 2012 based on a hypothetical EBITDA budget in accordance with
the principles of this bonus plan.
       
·
The actual bonus paid to each eligible employee will be determined based on
performance against established performance criteria and goals and may be higher
or lower than the target bonus (subject to the terms of each eligible employee’s
letter of employment or employment agreement).
       
·
Upon completion of the annual audit, the Compensation Committee determines the
bonus to be paid to the CEO based on achieving the EBITDA Budget. The
Compensation Committee will also review the rationale and amounts of bonus
payments recommended by the CEO for his direct reports and approve the pool and
process for the bonus awards for all other eligible employees and makes its
recommendations to the Board on each of these issues.
       
·
The total bonus amount paid to all eligible employees cannot exceed the accrued
bonus pool and may be less if individual assessments do not justify full
distribution.
       
·
Bonuses will be paid after results have been certified in the annual audit. Only
those employees employed at the time of the bonus payout are eligible to receive
bonuses.

 
 
 

--------------------------------------------------------------------------------

 
‘mktg, inc.’ Management Bonus Plan
 

 
·
EBITDA shall be determined by the Compensation Committee of the Board of
Directors based on the audited financial statements.

 
Termination and Amendment
 
The management bonus plan shall continue until terminated by the Board of
Directors, and may be amended or modified at any time by the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
‘mktg, inc.’ Management Bonus Plan
 
Exhibits
 
Exhibit A – 2011 Fiscal Year
Exhibit B - Illustration for 2012 Fiscal Year
 
 
 

--------------------------------------------------------------------------------

 
 